DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the following species in the reply filed on 01/28/2022 is acknowledged:
A compound according to Formula (1) wherein n is (i) 1 and A is (iii) a fused heteroaryl represented by (c)(I) a biscarbazole according to Formula (7) of Claim 9
A compound of Formula (2) represented by (ii) Formula (2B) of Claim 20 wherein each of R1 to R6 (if present) is represented by Formula (3)

The traversal is on the ground(s) that no statement is made regarding the patentable distinctness of the species and that a search burden has not been demonstrated. Applicant notes that the International Searching Authority appears to have searched all of the claims together. 
This is not found persuasive because it is the Examiner’s position that the alleged issues presented in the arguments are not relevant to the standard for species election in as provided for in 37 CFR 1.475(a). As indicated in the requirement for species election mailed 12/17/2021, where a group of inventions is claimed in a national stage application, the requirement for unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. Likewise, as outlined in greater detail in the species election mailed 12/17/2021, the indicated species lack the requisite same or corresponding special technical feature because the alternatives are not regarded as being of similar nature per PCT Rule 13.2. Although the chemical compounds of the species share a common structure of Formula (1) or Formula (2), the common structures are not a significant structural element because they each represent only a small portion of the compound structures and do not constitute a structurally distinctive portion in view of IDS reference Huh et al. (US 2016/0293852 A1). Further, the compounds of these groups do not belong to a recognized class of chemical compounds. 
Accordingly, the Examiner maintains that the standard for species election has been properly met. The issues of patentable distinctness of species and search burden are not considered germane to a species election requirement under unity of invention practice. Likewise, the fact that the International Searching Authority appears to have searched all of the claims together is not considered to negate the facts presented above or to suggest that the requirement is improper.    
The requirement is still deemed proper and is therefore made FINAL.

After reconsideration of the requirement for election of species set forth in the Office Action dated 12/17/2021 an in an effort to advance prosecution, the requirement for election of species with respect to the compound of Formula (2) ONLY is hereby withdrawn. The requirement for election of species with respect to the following is maintained: a compound according to Formula (1) wherein n is (i) 1 and A is (iii) a fused heteroaryl represented by (c)(I) a biscarbazole according to Formula (7) of Claim 9.
Claims 1-30 are encompassed by the elected species. 





Drawings
The drawings are objected to because the single drawing is labeled with as "FIG. 1".  According to 37 CFR 1.84 (u)(1): "Where only a single view (single drawing) is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear."
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: references to the single drawing are made in the format "Fig. 1". Per 37 CFR 1.84(u)(1) as described above, the specification should be amended throughout to refer to “the FIGURE” rather than to “Fig. 1”. See the original specification at least at ¶ [0011] & [0148] for correction and at any other occurrences of a reference to “Fig. 1” that may be present.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 18, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, the instant claim includes a biscarbazole structure according to Formula (7) which is reproduced below and includes the variables *a, *b, *c, and *d. 


    PNG
    media_image1.png
    147
    636
    media_image1.png
    Greyscale

Said variables *a, *b, *c, and *d are not defined by the instant claim. Accordingly, the structure associated with a biscarbazole moiety according to Formula (7) is unclear. Are the groups *a through *d intended to be bonding positions only or do they represent a chemical unit such as a divalent group? In the scenario wherein they are a divalent group, what structures are encompassed by the claim? For purposes of examination herein, it will be assumed that *a, *b, *c, and *d are each bonding positions only. 
Additionally regarding Claim 9, the instant claim includes the following limitations which render the claim indefinite because their meaning is unclear: 


    PNG
    media_image2.png
    80
    655
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    80
    655
    media_image2.png
    Greyscale


Specifically, it is unclear if the above statements are intended to suggest that each of the R groups listed may not be a single bond and rather are limited to the enumerated groups (i.e. R19 to R22 are not a single bond bonded to *d and are each independently a hydrogen atom or a substituent) or if the above statements are intended to suggest what the R groups may be when they are not a single bond (i.e. when R19 to R22 are not a single bond bonded to *d, then they are each independently a hydrogen atom or a substituent). The Examiner notes that if the first interpretation is applied for each of the R groups listed, then the claim is furthermore indefinite because the requirements wherein “one selected from R7 and R11 to R14 is a single bond bonded to *b” and wherein “one selected from R11 to R18 is a single bond bonded to *c” may not be met. Thus, for purposes of examination herein, the second interpretation above will be applied to each of the limitations reproduced above. 
Furthermore regarding Claim 9, the instant claim recites that “one selected from R8 and R19 to R26 is a single bond bonded to *d” but the claim does not define what R23 to R26 may be in the scenario where they are not selected as a single bond bonded to *d. Accordingly, the scope of the biscarbazole structures encompassed by the claim is unclear. For purposes of examination herein, it will be assumed that when R23 to R26 are not a single bond bonded to *d, then they are each independently a hydrogen atom or a substituent (the same definition applied to R19 to R22 above). 

Regarding Claim 18, the instant claim recites the limitation “wherein the p-biphenylcyano structure does not comprise a heteroatom” which renders the claim indefinite because the meaning of said limitation is unclear. As seen from the structure below, a p-biphenylcyano moiety necessarily includes a N heteroatom as a part of the cyano group. 

p-biphenylcyano: 
    PNG
    media_image3.png
    60
    159
    media_image3.png
    Greyscale


	Therefore, it is unclear how the limitation may be met. Is the limitation instead intended to suggest that the group -Ar-CN or -L-Ar-CN represented by a p-biphenylcyano structure includes no further heteroatoms aside from the N atom in the –CN group? For purposes of examination herein, such an interpretation will be applied. 

Regarding Claim 27, the instant claim recites the limitation “wherein the dopant compound is a phosphorescent dopant compound or a fluorescent dopant compound”. There is insufficient antecedent basis for the phrase “the dopant compound” in the claim. Claim 27, as currently presented, depends from the independent Claim 1 which recites a light emitting layer but does not recite a dopant. 
For purposes of examination herein, it will be assumed that Claim 27 depends instead from Claim 26 which further defines the light emitting layer of Claim 1 such that it comprises a host compound and a dopant compound. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0380210 A1) in view of Kim et al. (US 2004/0100190 A1), hereinafter “Kim-2004”.
Regarding Claims 1-16 and 19-30, Kim teaches condensed cyclic compounds according to Formula 1 and OLEDs comprising compounds of Formula 1 (see Abstract & [0008]) and suggests that devices including a compound of Formula 1 may exhibit benefits such as low driving voltage, high efficiency, high luminance, high quantum efficiency, and long lifespan (see [0153]). Kim teaches an exemplary organic electroluminescent device (see Example 4) comprising a cathode, and anode, and an organic layer therebetween (see [0273]). The organic layer includes a light emitting layer including a phosphorescent dopant FIr6 and a host Compound 223 which is a compound according to Kim’s Formula 1 (see [0275] & Table 5). Likewise, directly adjacent to the light emitting layer, the device further includes a hole blocking layer of BCP and an electron transport layer of ET3 and LiQ in this order from the anode to the cathode (see [0276]). Note that LiQ is an organic complex comprising an alkali metal (see [0231]). 
The hole blocking layer of Kim, which is between the emission layer and the cathode in the electron transport region, necessarily transports electrons and therefore corresponds the first electron transporting layer of the instant claim. The electron transport layer of Kim corresponds to the second electron transporting layer. 
The material ET3 of the second electron transporting layer is reproduced below (see Pg. 83) for comparison to Formula (2) of the instant claim(s). 
Instant: 
    PNG
    media_image4.png
    136
    146
    media_image4.png
    Greyscale
   Kim’s ET3: 
    PNG
    media_image5.png
    291
    313
    media_image5.png
    Greyscale


As seen from the structures above, Kim’s ET3 meets each of the following limitations of the instant claim(s): 
X2, X4, and X6 are each independently N
X3 and X5 are each CR3 and CR5 respectively wherein R3 and R5 are each a group represented by Formula (3) given L1 is an unsubstituted fused aryl group having 10 ring carbon atoms (a naphthyl)
Formula (3): 
    PNG
    media_image6.png
    63
    19
    media_image6.png
    Greyscale

    PNG
    media_image6.png
    63
    19
    media_image6.png
    Greyscale

X1 is CR1 wherein R1 is a group represented by Formula (4) given L2 is an unsubstituted non-fused arylene group having 6 ring carbon atoms (a phenylene) and L3 is an unsubstituted fused heteroaryl group having 10 ring atoms (a quinoline)  
Formula (4): 
    PNG
    media_image7.png
    45
    27
    media_image7.png
    Greyscale

    PNG
    media_image7.png
    45
    27
    media_image7.png
    Greyscale


As discussed above, the hole blocking layer (i.e. first electron transporting layer) of Kim includes the compound BCP which is not a compound according to Formula (1) as required by the instant claim. However, Kim suggests that compounds according to their general Formula 1 may be used not only as host materials as seen in Example 4 above but also as hole blocking materials (see [0154]). 
Additionally, in the analogous art of OLEDs comprising hole blocking layers, Kim-190 teaches an OLED having an emission layer comprising a host and a dopant and a non-doping layer (i.e. a hole blocking layer) adjacent to the emission layer comprising only the host (see Abstract). Kim-190 suggests that such an arrangement improves luminous efficiency and simplifies manufacturing since an additional hole blocking material is not required (see Abstract, [0023], [0043] & [0045]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute compound BCP of the hole blocking layer in the OLED of Kim with the host Compound 223 as suggested by Kim-190 for the benefit of simplifying manufacturing while maintaining good luminous efficiency. 
Compound 223 of the hole blocking layer (i.e. first electron transporting layer) is reproduced below (see Pg. 89) for comparison to Formula (1) of the instant claim(s). 

Instant: 
    PNG
    media_image8.png
    72
    320
    media_image8.png
    Greyscale
   Kim’s 223: 
    PNG
    media_image9.png
    406
    466
    media_image9.png
    Greyscale


As seen from the structures above, Kim’s Compound 223 meets each of the following limitations of the instant claim(s): 
Ar is an unsubstituted non-fused arylene group having 6 ring carbon atoms (a phenylene)
L is an unsubstituted non-fused arylene group having 6 ring carbon atoms (a phenylene); n is 1
A is a substituted fused heteroaryl group having 26 ring atoms (a biscarbazole) according to Formula (7) wherein *a is bonded to L, R7 is a single bond bonded to *b, R17 is a single bond bonded to *c, R8 is a single bond bonded to *d, and each of R11-R16 and R18-R26 are hydrogen

Formula (7): 
    PNG
    media_image10.png
    144
    625
    media_image10.png
    Greyscale


	Concerning Claims 10, 12-13, and 24, it is noted that the structural limitations recited in these claims are not considered to be limiting for the structures according to Formulae 1 and 2 above (Kim’s Compound 223 and ET3, respectively) because they pertain to groups which are not required to be present per their parent claim(s). 
Regarding Claims 17-18, Kim in view of Kim-190 teaches the organic electroluminescent device according to Claim 15 above wherein the -L-Ar-CN moiety of Compound 223 comprises an o-biphenylcyano structure rather than a p-biphenylcyano structure as claimed. However, Compound 223 is a compound according to Kim’s general Formula 1 (or more specifically the sub-Formula 1C) wherein the biphenylcyano group is representative of the moiety CN-A1-L2 group which includes variable attachment orientations. Kim also teaches exemplary compounds according to the Formula 1C wherein the biphenylcyano group is a p-biphenylcyano group – see, for example, Compound 225 (Pg. 46) and Compound 249 (Pg. 50).

Kim’s Formula 1C: 
    PNG
    media_image11.png
    356
    568
    media_image11.png
    Greyscale
  Kim’s 225:
    PNG
    media_image12.png
    359
    536
    media_image12.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the o-biphenylcyano group in Kim’s Compound 223 (of the emission & hole blocking/first electron transport layer) for a p-biphenylcyano group because Kim suggests that the CN-A1-L2 group in Formulae 1 & 1C may suitably be selected as such. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the emission and hole blocking layers of the device of the prior art combination would possess the benefits described above (high efficiency, low driving voltage, etc) taught by the references.
The p-biphenylcyano moiety includes no heteroatom substituents aside from the –CN group which is necessarily present according to the instant claims as required by Claim 18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789